IN THE SUPREME COURT OF THE STATE OF NEVADA


                          SILVIA GASTELUM,                                        No. 84890
                          Appellant,
                          vs.
                          SERGIO GASTELUM,
                                                                                           IL
                          Respondent.
                                                                                        JUL 06 2022
                                                                                       ELIZABETH A. BROWN
                                                                                     CLER)Ç9FSUPREME COURT
                                                                                    BY
                                                                                            .y
                                                                                          DEP=1:EF(
                                               ORDER DISMISSING APPEAL

                                     This appeal was docketed on June 20, 2022 without payment of
                         the requisite filing fee and without the case appeal statement. See NRAP
                         3(e), (f). That same day, this court issued notices directing appellant to file
                         the case appeal statement and to pay the required filing fee or demonstrate
                         compliance with NRAP 24 within 7 days. The notices advised that failure
                         to pay the filing fee would result in the dismissal of this appeal and failure
                         to file the case appeal statement could result in sanctions, including

                         dismissal of this appeal. To date, appellant has not paid the filing fee, filed
                         the case appeal statement, or otherwise responded to this court's notices.
                         Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                                     It is so ORDERED.


                                                                     CIERK OF THE SUPREME COURT
                                                                     EUZABET 1. A. BROWN




                         cc:   Hon. Charles J. Hoskin, District Judge, Family Court Division
                               Law Office of Cinema Greenberg
                               Page Law Firm
                               Rosenblum Allen Law Firm
 SUPREME COURT
       OF                      Eighth District Court Clerk
     NEVADA


CLERK'S ORDER

  t())-1.)4 ,   AZEIt,